SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 11-K Annual Report Pursuant to Section 15(d) of the Securities Exchange Act of 1934 (Mark One) þAnnual report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the fiscal year ended December 31, 2007 OR ¨Transition report pursuant to Section 15(d) of the Securities Exchange Act of 1934 (No Fee Required) For the transition period from to Commission file number001-00035 A.Full title of the plan and the address of the plan, if different from that of the issuer named below: GE Savings and Security Program B.Name of issuer of the securities held pursuant to the plan and the address of its principal executive office: General Electric Company 3135 Easton Turnpike Fairfield, Connecticut 06828-0001 (1) Required Information Page Number(s) A. Financial Statements and Schedule: Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Plan Benefits as of December 31, 2007 and 2006 4 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended December 31, 2007 and 2006 5 Notes to Financial Statements: 6-12 Supplemental Schedule: Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2007 13-20 B. Exhibits 23 Consent of Independent Registered Public Accounting Firm 99(a) GE S&S Program Mutual Funds 2007 Annual Report (incorporated by reference to the General Electric S&S Program Mutual Fund Form N-CSR for the year ended December 31, 2007, as filed with the Commission on March 7, 2008) 99(b) GE Institutional International Equity Fund 2007 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2007, as filed with the Commission on December 6, 2007) 99(c) GE Institutional Small-Cap Value Equity Fund 2007 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2007, as filed with the Commission on December 6, 2007) 99(d) GE Institutional Strategic Investment Fund 2007 Annual Report (incorporated by reference to the GE Institutional Funds Form N-CSR for the year ended September 30, 2007, as filed with the Commission on December 6, 2007) (2) Signatures The Plan. Pursuant to the requirements of the Securities Exchange Act of 1934, the trustees (or other persons who administer the employee benefit plan) have duly caused this annual report to be signed on its behalf by the undersigned hereunto duly authorized. GE Savings and Security Program (Name of Plan) Date: June 25, 2008 /s/ Jamie S. Miller Jamie S. Miller Vice President and Controller (3) GE SAVINGS AND SECURITY PROGRAM Financial Statements and Supplemental Schedule December 31, 2007 and 2006 (With Independent Registered Public Accounting Firm’s Report Thereon) GE SAVINGS AND SECURITY PROGRAM December 31, 2007 and 2006 Table of Contents Page Number(s) Report of Independent Registered Public Accounting Firm 3 Financial Statements: Statements of Net Assets Available for Plan Benefits as of December 31, 2007 and 2006 4 Statements of Changes in Net Assets Available for Plan Benefits for the Years Ended December 31, 2007 and 2006 5 Notes to Financial Statements 6-12 Supplemental Schedule: (i) Schedule H, Line 4i - Schedule of Assets (Held at End of Year) as of December 31, 2007 13-20 (i) Schedules required by Form 5500 that are not applicable have not been included. - 2 - Report of Independent Registered Public Accounting Firm General Electric Company, as Administrator GE Savings and Security Program: We have audited the accompanying statements of net assets available for plan benefits of GE Savings and Security Program (the Plan) as of December 31, 2007 and 2006, and the related statements of changes in net assets available for plan benefits for the years then ended. These financial statements are the responsibility of the Plan’s management. Our responsibility is to express an opinion on these financial statements based on our audits. We conducted our audits in accordance with the standards of the Public Company Accounting Oversight Board (United States). Those standards require that we plan and perform the audit to obtain reasonable assurance about whether the financial statements are free of material misstatement. An audit includes examining, on a test basis, evidence supporting the amounts and disclosures in the financial statements. An audit also includes assessing the accounting principles used and significant estimates made by management, as well as evaluating the overall financial statement presentation. We believe that our audits provide a reasonable basis for our opinion. In our opinion, the financial statements referred to above present fairly, in all material respects, the net assets available for plan benefits of the Plan as of December 31, 2007 and 2006, and the changes in net assets available for plan benefits for the years then ended in conformity with U.S. generally accepted accounting principles. Our audits were made for the purpose of forming an opinion on the basic financial statements taken as a whole. The supplemental schedule H, line 4i - schedule of assets (held at end of year) as of December 31, 2007 is presented for the purpose of additional analysis and is not a required part of the basic financial statements but is supplementary information required by the Department of Labor’s Rules and Regulations for Reporting and Disclosure under the Employee Retirement Income Security Act of 1974. This supplemental schedule is the responsibility of the Plan’s management. The supplemental schedule has been subjected to the auditing procedures applied in the audits of the basic financial statements and, in our opinion, is fairly stated in all material respects in relation to the basic financial statements taken as a whole. /s/
